UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER FOSTER,
Plaintiff,

Vv. Case No. 1:21-¢ev-2273-RCL

UNITED STATES DEPARTMENT OF
JUSTICE, e/ al.,

Defendants.

 

 

MEMORANDUM ORDER

' against the United States

Incarcerated plaintiff Christopher Foster filed suit pro se
Department of Justice (“DOJ”), the “White House,” the Cincinnati Police Department, and the
Ohio Department of Rehabilitation and Correction. Am. Compl., ECF No. 14. Plaintiff alleges that
the DOJ is “liable for their 42 USCS 12205g compliance failure ratification,” citing a series of
disability related statutes (including the Americans with Disabilities Act) and executive orders,
along with various constitutional amendments. /d. under the Ohio Revised Code but also somehow a cabinet of the DOJ itself, “like the Office of
Inspector General.” /d. 9 9, 35-36. This Court’s best guess is that the ADA complaints relate
somehow to his employment with this fictional board. But the complaint also includes allegations
of conspiracy and retaliation related to the opening of mail, id. § 42, and even an unconstitutional
seizure that ended with a “bullet” striking Foster, id 951. And, finally, there are numerous
references to the events of January 6, 2021. See, e.g., id 43.

Rule 8 of the Federal Rules of Civil Procedures requires a “short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. A court is required to liberally
construe pro se complaints. Haines vy. Kerner, 404 U.S. 519, 520 (1972). But when a complaint is
“excessively long, rambling, disjointed, incoherent, or full of irrelevant and confusing material,”
it “will patently fail [Rule 8’s] standards.” Raja v. Fed. Deposit Ins. Corp., No. 16-cv-0511 (KBJ),
2021 WL 508578, at *2 (D.D.C. Feb. 11, 2021) (quoting Jiggetts v. District of Columbia,
319 F.R.D. 408, 413 (D.D.C. 2017)) (alteration in original).

The Court is sympathetic to the difficulties of proceeding pro se. Still, liberal construction
cannot salvage this complaint. If this is an ADA complaint, plaintiff has not explained what his
disability is, nor how the defendants have failed to accommodate it. Even if plaintiff had set out
his alleged disability, he also moved to dismiss the state parties from the complaint, see ECF No.
19, so it is unclear who the ADA complaint is directed towards. The same can be said for the
references to an unconstitutional seizure. Plaintiff is incarcerated in the Toledo Correctional
Institution, a state prison, so it is unclear how the DOJ or the “White House” are implicated in his
detention. Plaintiff has not managed to tie his allegations, which mainly consist of disparate legal
arguments, to an actual claim against any one of the defendants. He has failed to set out a claim at

all, let alone one that entitles him to relief.
Accordingly, the Court hereby ORDERS that plaintiffs amended complaint is
DISMISSED sua sponte.

Itis SO ORDERED.

Date: June ay 2022 “Fpre L red

Hon. Royce C. Lamberth
United States District Judge